Citation Nr: 1805119	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from September 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is in the Veteran's file. While the Veteran did not appear with her representative at her hearing, she has not withdrawn representation to date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep apnea disorder.  She notes having problems with her sleeping, to include snoring, since leaving the Persian Gulf in 1991.  In her May 2013 substantive appeal, she asserted that her sleep apnea claim should have been "a part of my claim for PTSD/Anxiety disorder," and the Board interprets this as signifying a secondary service connection pursuant to 38 C.F.R. § 3.310.

Service treatment records are silent for any sleep related treatment or problems while in service.  Post-service private treatment records dated in July 2009 show that the Veteran had difficulty staying asleep.  She reported frequently waking up, having nightmares and daytime sleepiness.  A private treatment record dated in October 2009 indicates that the Veteran had obstructive sleep apnea.  A VA PTSD examination dated in March 2011 reflects that she had noted sleeping problems in the past. 

At the Veteran's March 2017 Board hearing, the Veteran stated that her sleep problems began in 1991 after serving in Desert Storm.  She noted seeking treatment at that time.  She also noted undergoing treatment at Bellevue Hospital in 2009.  She reported using a continuous airway pressure machine.

A review of the record shows that the Veteran has not been afforded a VA examination in connection with her claim of service connection for sleep apnea; in light of the above, the Board finds one "necessary" under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing the claim under 38 C.F.R. § 3.310 (secondary service connection).  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for her claimed sleep apnea disorder since 1991, to include Bellevue Hospital.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain any outstanding records and associate them with the claims file, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  Schedule the Veteran for a VA respiratory examination by an appropriate professional to determine the nature and etiology of the claimed sleep apnea disability.  The entire claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed sleep apnea disorder had its onset during, or is otherwise etiologically related to, the Veteran's active duty service.  Separately, provide an opinion as to whether it is at least as likely as not that sleep apnea was caused or aggravated by the service-connected PTSD.  A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Finally, readjudicate the issue on appeal, including under 38 C.F.R. § 3.310 as secondary to PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

